Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-14-00537-CV

             The STATE of Texas for the Best Interest and Protection of C.M.G.

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-00485
                       Honorable David A. Canales, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. The district clerk’s motion for extension of time to file the clerk’s
record is MOOT. Costs of this appeal are taxed against Appellant Roy Good.

      SIGNED September 24, 2014.


                                              _________________________________
                                              Patricia O. Alvarez, Justice